NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                           BARBARA K., Appellant,

                                        v.

ARIZONA DEPARTMENT OF ECONOMIC SECURITY, A.K., S.K., A.K.,
                    A.S., Appellees.

                             No. 1 CA-JV 13-0256
                              FILED 5-13-2014


           Appeal from the Superior Court in Maricopa County
                             No. JD19656
                  The Honorable Connie Contes, Judge

                                  AFFIRMED


                                   COUNSEL

Denise L. Carroll, Esq., Scottsdale
By Denise Lynn Carroll
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee, ADES
                        BARBARA K. v. ADES, et al.
                          Decision of the Court



                        MEMORANDUM DECISION

Judge Donn Kessler delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Margaret H. Downie joined.


K E S S L E R, Judge:

¶1           Appellant Barbara K. (“Mother”) appeals from the juvenile
court’s order terminating her parental rights to her four oldest children,
AK, SK, AK, and AS. For the following reasons, we affirm.

              FACTUAL AND PROCEDURAL HISTORY

¶2            Mother is the biological parent of AS, born December 2001,
AK, born April 2005, SK, born June 2007, and AK, born September 2009.1
Between 2005 and 2010, Child Protective Services (“CPS”) received several
reports asserting Mother failed to provide the children with adequate
food, shelter and care, abused drugs, suffered from bipolar disorder and
was not taking her medications, and alleging incidents of domestic
violence.

¶3            CPS took custody of AK, SK, and AK (“the K children”) in
October 2010 following Mother’s arrest on an outstanding aggravated DUI
warrant. The charge related to an April 2007 incident during which
Mother struck a police officer with her vehicle mirror as she passed him
on the roadway. Mother had fallen asleep while under the influence of
pain medication. She reportedly was lethargic, slurred her speech, and
admitted taking various medications, including Percocet and Ativan.
Mother’s two oldest children were in the vehicle at the time, and Mother
was eight-months pregnant with SK. Mother later was arrested while she
was living in a Phoenix motel room, which police described as “filthy.”
CPS thereafter took custody of the K children and placed them in foster
care, where they remained throughout these proceedings.

¶4           CPS took custody of AS in May 2012 after her maternal
uncle, with whom Mother had sent her to live, filed paperwork with the


1Mother gave birth to another child in October 2012, but that child was
not subject to the severance order and is not a party to this appeal.



                                    2
                       BARBARA K. v. ADES, et al.
                         Decision of the Court

Yavapai County Family Court alleging Mother was unfit to parent. AS
was thereafter united with her siblings in the same foster placement.

¶5           CPS offered Mother extensive reunification services,
including random urinalyses (“UA’s”) through TASC, a TERROS Families
F.I.R.S.T. referral, supervised visitation, parent aide services,
transportation assistance, family group decision making, child and family
team meetings, domestic violence counseling, and parent education
classes through Southwest Behavioral Health. Mother participated in
parent aide services from July 2012 to March 2013, counseling sessions
with Dr. Pamela Raebel from January 2013 to May 2013, and completed
her Southwest Behavioral Health parent education classes. A persistent
problem, however, was Mother’s use of opiates.

¶6             From February 2011 to March 2013, Mother tested positive
for numerous opiate compounds in varying combinations on fifteen
different occasions. These compounds included hydrocodone, oxycodone,
oxymorphone, morphine, and codeine. Mother claimed the positive tests
resulted from her use of pain medication prescribed for her medical
conditions, which include Crohn’s disease and fibromyalgia. Despite
requests from CPS and Dr. Raebel, Mother failed to provide any medical
records or documentation showing she legally acquired and used opiates,
except for a single Percocet prescription label dated January 11, 2013—
after all but two of her positive UA’s.

¶7            In April 2013, Dr. Glenn Moe conducted a best interests
assessment to determine whether the children would be best served by
reunification or severance and adoption. During this assessment, Dr. Moe
noted that, in late 2012, CPS had planned to reunify the family, but the
case plan changed to severance and adoption after Mother relapsed to
opiate use. Dr. Moe explained the children have special needs Mother
will be unable to meet in the foreseeable future. He recommended CPS
proceed with severance and adoption.

¶8            In May 2013, the Arizona Department of Economic Security
(“ADES”) moved to sever Mother’s relationship with her children. After a
four-day hearing, the juvenile court severed Mother’s parental rights to all
four children based upon her history of chronic substance abuse, Ariz.
Rev. Stat. (“A.R.S.”) section 8-533(B)(3) (2014), 2 and also found severance


2We cite the current versions of statutes when no changes material to this
decision have since occurred.



                                     3
                          BARBARA K. v. ADES, et al.
                            Decision of the Court

as to the K children was appropriate based upon their out-of-home
placement for at least fifteen months, A.R.S. § 8-533(B)(8)(c). Mother
timely appealed. We have jurisdiction pursuant to A.R.S. §§ 8-235(A)
(2014), 12-120.21(A)(1) (2003), and 12-2101(A)(1) (Supp. 2013).

                           STANDARD OF REVIEW

¶9             The juvenile court may sever parental rights if it finds by
clear and convincing evidence at least one of the statutory grounds set
forth in A.R.S. § 8-533, Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246,
249, ¶ 12, 995 P.2d 682, 685 (2000), and by a preponderance of the evidence
that severance is in the best interests of the child, Kent K. v. Bobby M., 210
Ariz. 279, 288, ¶ 41, 110 P.3d 1013, 1022 (2005). “On review . . . we will
accept the juvenile court’s findings of fact unless no reasonable evidence
supports those findings, and we will affirm a severance order unless it is
clearly erroneous.” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶
4, 53 P.3d 203, 205 (App. 2002). Accordingly, we address Mother’s
arguments “view[ing] the facts in the light most favorable to upholding
the juvenile court’s order.” Ariz. Dep’t of Econ. Sec. v. Matthew L., 223 Ariz.
547, 549, ¶ 7, 225 P.3d 604, 606 (App. 2010).

                                 DISCUSSION

¶10            The juvenile court severed Mother’s parental rights to all
four children, pursuant to A.R.S. § 8-533(B)(3), 3 after finding she was
unable to discharge her parental responsibilities because of a history of
chronic substance abuse, and the condition likely will continue for a
prolonged indeterminate period. Additionally, the juvenile court found
severance as to the K children was appropriate, under A.R.S. § 8-
533(B)(8)(c), 4 because the K children had been in an out-of-home

3   Under A.R.S. § 8-533(B)(3), severance is appropriate if:

         [T]he parent is unable to discharge parental responsibilities
         because of mental illness, mental deficiency or a history of
         chronic abuse of dangerous drugs, controlled substances or
         alcohol and there are reasonable grounds to believe that the
         condition will continue for a prolonged indeterminate
         period.
4 Severance is appropriate under A.R.S. § 8-533(B)(8)(c) if the children are
being cared for in an out-of-home placement, ADES makes diligent
reunification efforts, and:



                                        4
                       BARBARA K. v. ADES, et al.
                         Decision of the Court

placement for more than fifteen months and Mother had been unable to
remedy the circumstances that resulted in their removal. Finally, the
juvenile court found severance was in the children’s best interests because
a suitable adoptive placement capable of keeping the children together
and providing stability existed, and because of concerns Mother could not
meet the needs of each child.

¶11            Mother does not dispute the reasonableness or adequacy of
the reunification services provided to her, nor does she dispute the K
children were in an out-of-home placement for over fifteen months.
Instead, Mother argues severance was improper because she was making
progress with her mental health and parenting skills, and therefore should
have been allowed more time to participate in services in order to fully
comply with CPS’s expectations. Because of her progress in some areas,
Mother argues the juvenile court erred in finding she failed to remedy the
circumstances that brought the children into CPS care (i.e., her substance
abuse), she would be incapable of exercising proper and effective parental
care in the future, and termination was in the children’s best interests. We
disagree.

I.    Failure to Remedy the Circumstances Resulting in Removal

¶12          CPS identified several issues necessitating removal,
including Mother’s failure to provide adequate food, shelter, care,
supervision and financial assistance, her failure to manage and treat her
mental health issues, and concerns about domestic violence. In an effort
to remedy these issues, Mother participated in various counseling and
parent education services. By the end of Mother’s counseling, Dr. Raebel
opined Mother’s depression symptoms were improving and her living
situation appeared safe. During the severance hearing, Dr. Raebel
testified Mother had become more assertive, had learned about warning
signs of unhealthy relationships, and had improved her coping, parenting,


      The [children have] been in an out-of-home placement for a
      cumulative total period of fifteen months or longer . . ., the
      parent has been unable to remedy the circumstances that
      cause the [children] to be in an out-of-home placement and
      there is a substantial likelihood that the parent will not be
      capable of exercising proper and effective parental care and
      control in the near future.




                                     5
                       BARBARA K. v. ADES, et al.
                         Decision of the Court

and positive communication skills. Parent aide services noted Mother still
had difficulties controlling the children and the living environment
appeared chaotic, but also reported that, by early 2013, Mother was able to
provide minimally adequate food, clothing, and shelter for the children.

¶13           Mother’s substance abuse, however, remained a significant
obstacle to reunification. CPS reports repeatedly indentified Mother’s
continued opiate abuse as a core factor necessitating CPS involvement.
Indeed, CPS initially took custody of the K children after Mother’s arrest
for an aggravated DUI that resulted when she fell asleep while driving
under the influence of pain medications and struck a police officer. Case
Manager Douglas DeCiancio testified ADES initially considered
reunification because of Mother’s progress in other areas and a nearly
year-long period of clean UA’s, but changed the case plan to severance
and adoption after Mother relapsed to opiate use in early 2013. This led
DeCiancio to opine Mother had failed to remedy the core reasons for the
children’s removal: her behavioral and substance abuse problems.

¶14           Mother argues ADES failed to prove her use of opiates was
abusive, rather than appropriate and necessary for pain associated with
her Crohn’s disease and fibromyalgia. But reasonable evidence supports
the juvenile court’s conclusion that Mother abuses opiates and failed to
remedy the problem despite nearly three years of reunification services.

¶15           TASC records show Mother tested positive for several
different opiate compounds in various combinations on fifteen occasions
between 2011 and 2013. Mother also missed numerous scheduled UA’s.
Despite requests from DeCiancio and Dr. Raebel, Mother was unable to
provide records or documentation showing she legally acquired and used
opiates as part of a pain management regimen. The sole record Mother
produced was a Percocet prescription label dated January 11, 2013—eight
days after all but two of her positive UA’s. DeCiancio suggested the
numerous and differing opiate combinations for which Mother tested
positive were inconsistent with a prescription regimen. Dr. Raebel echoed
this concern, noting if Mother were only taking Percocet for pain, she
would only test positive for Percocet compounds. DeCiancio testified
Mother exhibits “drug-seeking behavior,” particularly by avoiding
discussing or documenting her alleged pain management treatment and
prescriptions, and opined she will continue to abuse opiates in the future.

¶16           Relying upon Maricopa County Juvenile Action No. JS-501568,
177 Ariz. 571, 576, 869 P.2d 1224, 1229 (App. 1994), Mother argues
severance is improper because she made good-faith efforts to comply with


                                    6
                       BARBARA K. v. ADES, et al.
                         Decision of the Court

CPS’s remedial services. That case, however, involved severance under
A.R.S. § 8-533(B)(8)(a), which requires a finding that the parent
“substantially neglected or willfully refused to remedy the circumstances”
causing removal. Section 8-533(B)(8)(c), on the other hand, requires only
that Mother has been “unable to remedy the circumstances” causing
removal, regardless of whether that inability was willful or simply the
result of failed good-faith efforts.

¶17           Collectively, Mother’s positive UA’s, failure to provide
documentation of a prescribed pain management regimen, and reluctance
to discuss her treatment led DeCiancio to conclude Mother fell short of
compliance with CPS’s expectations because her substance abuse problem
persists. DeCiancio opined Mother would not benefit from more time to
participate in services. Thus, reasonable evidence supports the juvenile
court’s finding that Mother has a continuing substance abuse problem she
has been unable to remedy, despite nearly three years of reunification
services.

II.   Inability to Successfully Parent

¶18           Mother also argues the juvenile court erred in finding she is
unable to discharge her parental responsibilities or exercise proper and
effective parental care because of substance abuse. Mother points to her
progress in parenting education services and that at the time of the
severance hearing she was caring for her newborn child.

¶19           The term “parental responsibilities” does not refer to an
exclusive set of parenting skills or abilities, but instead establishes a
flexible standard that allows the juvenile court to consider the unique
circumstances of each termination case. Maricopa Cnty. Juv. Action No. JS-
5894, 145 Ariz. 405, 409, 701 P.2d 1213, 1217 (App. 1985). The record
shows the children have special needs. AK suffers from ADHD,
aggression issues, and is considered emotionally disabled at school. The
three youngest children suffer from enuresis associated with visits with
Mother. Further, all children presented with substantial tooth decay and
dental issues when CPS took custody.

¶20            Reasonable evidence supports the juvenile court’s finding
that Mother is unable to discharge her parental responsibilities or
effectively parent due to her substance abuse. The final report from
parent aide services indicated Mother cannot control her children; a
sentiment echoed by DeCiancio. DeCiancio opined Mother’s opiate abuse
prevents her from successfully parenting. During an evaluation with Dr.



                                     7
                        BARBARA K. v. ADES, et al.
                          Decision of the Court

Glenn Moe, the children complained of Mother sleeping excessively,
which Dr. Moe opined was the result of depression and opiate use. Dr.
Moe ultimately concluded Mother cannot successfully parent because of
her lengthy history of emotional and behavioral dysfunction and her
regression to drug use, more services would not be beneficial, and Mother
will be unable meet the children’s needs in the foreseeable future.

¶21           The fact that Mother was caring for her new born child at the
time of the severance hearing does not demonstrate she is capable of
effectively parenting her four other children. A parent’s ability to meet
the needs of one child does not establish she is capable of caring for all
children when there is substantial evidence of an inability to parent
effectively. See Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 98, ¶ 35,
219 P.3d 296, 308 (App. 2009). DeCiancio reported concerns Mother’s
opiate use would prevent her from effectively caring for all five children.
Thus, reasonable evidence supports the juvenile court’s finding that
Mother’s substance abuse renders her unable to discharge her parental
responsibilities and would make her incapable of effectively parenting her
four oldest children for the foreseeable future.

III.   Best Interests

¶22             Finally, Mother argues the juvenile court erred in finding
severance was in the children’s best interests. “Termination of the parent-
child relationship is in the child’s best interests if the child would be
harmed if the relationship continued or would benefit from the
termination.” Jose M. v. Eleanor J., 234 Ariz. 13, 17, ¶ 21, 316 P.3d 602, 606
(App. 2014). Factors considered include whether an adoptive placement is
readily available, whether the existing placement is meeting the children’s
needs, and whether the children are adoptable. Raymond F. v. Ariz. Dep’t
of Econ. Sec., 224 Ariz. 373, 379, ¶ 30, 231 P.3d 377, 383 (App. 2010).

¶23           Reasonable evidence shows the children would be harmed if
their relationship with Mother continued. Dr. Moe opined the children
have an insecure and anxious relationship with Mother and are prone to
regression when with her.          Specifically, the children regressed
behaviorally during unsupervised visits in December 2012. DeCiancio
testified the children started acting out and regressed to soiling
themselves after visits with Mother. Dr. Moe opined the three youngest
children’s enuresis is associated with visits with Mother. Reasonable
evidence also shows the children’s current foster placement is meeting
their needs, the children are adoptable, and a suitable adoptive placement
is readily available. DeCiancio explained the children’s current foster


                                       8
                       BARBARA K. v. ADES, et al.
                         Decision of the Court

family is willing to adopt all four children, and the foster placement is
able to meet the children’s special needs. He testified the children’s
behaviors have improved while in foster care. Finally, Dr. Moe opined the
children are in need of permanency and stability after prolonged
reunification efforts. Thus, the children’s regressive behaviors when with
Mother, their progress in foster care, and the availability of a suitable
adoptive placement capable of meeting the children’s special needs while
keeping all siblings together sufficiently supports the juvenile court’s best
interests finding.

                              CONCLUSION

¶24          For the foregoing reasons, we affirm the juvenile court’s
severance order.




                                :MJT




                                     9